Citation Nr: 0519026	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-10 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of a left orchiectomy.  

2.  Entitlement to a compensable rating for postoperative 
residuals of bilateral inguinal herniorrhaphies, including 
surgical scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1951 to February 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for postoperative residuals of a 
left orchiectomy and denied a compensable rating for 
postoperative residuals of bilateral inguinal 
herniorrhaphies, including surgical scars.  

A hearing was held at the RO in March 2003 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  This type 
of hearing is often called a travel Board hearing.  A 
transcript of that proceeding is of record.  

The Board remanded the case to the RO in August 2003 for 
further development and consideration.  The Board noted that 
it appeared the veteran was also claiming entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a left orchiectomy, as an alternative theory of 
recovery, apart from the theory that his left orchiectomy is 
secondary to the service-connected postoperative residuals of 
his bilateral inguinal herniorrhaphies, including surgical 
scars.  Since, however, in this decision the Board is 
granting service connection for postoperative residuals of a 
left orchiectomy, the question of whether the veteran also is 
entitled to benefits for this condition under 38 U.S.C.A. 
§ 1151 becomes moot.




FINDINGS OF FACT

1.  According to medical evidence of record, it is at least 
as likely as not the veteran's left orchiectomy is causally 
related to the service-connected postoperative residuals of 
his bilateral inguinal herniorrhaphies, including the 
surgical scars.

2.  There has been no recurrence of the veteran's bilateral 
inguinal herniorrhaphies, which do not require support by a 
truss, and the postoperative scars are asymptomatic.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
postoperative residuals of the left orchiectomy are 
proximately due to or the result of the veteran's service-
connected postoperative residuals of bilateral inguinal 
herniorrhaphies.  38 C.F.R. § 3.310 (2004); and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

2.  The criteria are not met for a compensable rating for the 
postoperative residuals of bilateral inguinal 
herniorrhaphies, including surgical scars.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.21, Diagnostic Code 7338 (2004); Diagnostic Code 
7122 (before and after August 30, 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, at 115.



In this case, the appellant was provided the required VCAA 
notice by letter of January 2002, which was prior to the RO's 
denial in June 2002.  This was in accordance with the holding 
in Pelegrini II.  Further, following the Board's remand in 
August 2003 for additional evidentiary development, the 
veteran was again afforded assistance by VA letters of May 
2004 and January 2005.  

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
documents meet the four content requirements listed above.  
See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and SOC/SSOC may 
satisfy this requirement).

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  



Here, although the VCAA notice letters do not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the appellant was otherwise fully notified 
of the need to give VA any evidence pertaining to the claims.  
The VCAA letter requested that the appellant provide or 
identify any evidence supporting the claims and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice the appellant, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  The veteran service 
medical records (SMRs) are on file, as are his VA clinical 
records.  Several of these records were obtained following 
the Board's August 2003 remand for additional relevant 
evidence.  Also, as mentioned, the veteran testified at a 
hearing in March 2003 before the undersigned VLJ 
of the Board.  That, too, put VA on notice of additional 
evidence that needed to be obtained - which, again, the 
Board requested be done in the August 2003 remand.

The veteran also has been provided a VA medical examination, 
on remand as well, to obtain an opinion concerning whether 
there is a link between his left orchiectomy and his service-
connected postoperative residuals of bilateral inguinal 
herniorrhaphies, including surgical scars.  See 38 U.S.C. 
§ 5103A(d)(1)(a) and (d)(2) (West 2002) and 38 C.F.R. 
§ 3.159(c)(4) (2004).  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

At the March 2003 travel Board hearing, the veteran and his 
representative indicated they would conduct a search of 
records in the veteran's possession to document that a 
private physician has prescribed a truss for the veteran to 
wear.  See page 20 of the transcript of that hearing.  But no 
such record was ever submitted into evidence.  Also, the 
veteran was given the opportunity to provide information from 
"all physicians or organizations, or those persons or 
institutions which may have custody of their records, who 
have provided treatment or evaluation for residuals of his 
bilateral inguinal herniorrhaphies or pathology of his 
testes, or both, at any time since his discharge from 
military service."  The only response was in June 2004 from 
the veteran's representative, stating that all treatment 
regarding the appealed issues could be located at the VA 
Medical Center (VAMC) in Houston.  The representative asked 
that all such records be obtained, which the RO did.

So from a review of the efforts made by the RO and the 
evidence on file, it appears that all relevant VA clinical 
records necessary for a fair determination of the issues on 
appeal have been obtained.  In Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), it was held that even if there was an error 
in the timing of the notice, i.e., the VCAA notice did not 
precede the initial RO adjudication, it could be cured by 
affording the claimant a meaningful opportunity to 
participate in VA's claim processing such that the essential 
fairness of adjudication was unaffected.  Here, the veteran 
has had such an opportunity as seen by his testimony and 
response to the August 2003 Board remand. 

Moreover, in light of the favorable outcome with respect to 
the claim for service connection for postoperative residuals 
of a left orchiectomy, there can be no possible prejudice to 
the appellant in going ahead and adjudicating this claim 
since he is receiving the requested benefit, regardless.

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the Board 
deciding the appeal at this juncture without again remanding 
the case to the RO does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Postoperative Left Orchiectomy Residuals

The veteran does not contend, and the evidence does not 
otherwise show, that he had a left orchiectomy or symptoms or 
pathology requiring an orchiectomy while in the military.  He 
claims, instead, that his service-connected bilateral 
inguinal herniorrhaphies caused or aggravated (i.e., 
precipitated) the pathology necessitating the left 
orchiectomy in 2002, many years after his service had ended.

Disability that is proximately due to or the result of a 
service-connected disorder shall be service-connected.  
38 C.F.R. § 3.310(a) (2004).  Service connection will also be 
granted for aggravation of a non-service-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

The issue of whether the left orchiectomy is proximately due 
to or the result of, or aggravated by, the service-connected 
bilateral inguinal herniorrhaphies, including surgical scars, 
is a medical question.  So the bare unsubstantiated 
allegations of the veteran and his representative will not 
suffice to address this issue of medical causation because 
they are laymen and, therefore, do not have the necessary 
medical training and expertise to give probative opinions 
concerning this.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Instead, competent medical evidence is required to establish 
the existence of a nexus between current disability and a 
service-connected disorder.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

A March 2002 VA examiner opined that there was absolutely no 
connection between the history of inguinal hernias and the 
left epididymal orchitis that required the veteran's left 
orchiectomy.  Rather, said this VA examiner, the veteran's 
past poorly controlled diabetes mellitus may have contributed 
significantly to the recurrence of the epididymal orchitis.  
That opinion, obviously, is unfavorable.

The Board more recently obtained another VA medical opinion, 
however, on remand in March 2005.  The designated physician 
reviewed the veteran's medical records and noted that, when 
he underwent a left scrotal exploration in February 2002, a 
large epididymal mass was found - which, together with his 
left testis, was removed.  This physician concluded that it 
was "as likely as not that the veteran's epididymitis 
resulted from pathologic events unrelated to his inguinal 
hernia as it [was] that the epididymitis occurred as a 
consequence of the inguinal herniorrhaphies that were 
performed in 1951."  Epididymo-orchitis was a relatively 
common urinary infection and can occur in the presence of, or 
in the absence of, inguinal herniorrhaphies.  There was 
"little reason to suspect that the inguinal herniorrhaphies 
contributed to the development of epididymitis which was 
documented on the pathologic specimen that was removed along 
with the left testis."  

Here, as mentioned, the March 2002 opinion was clearly 
unfavorable to the claim.  Whereas the other subsequent 
opinion, in March 2005, was inartfully worded.  Part of the 
March 2005 opinion can be interpreted as also not supporting 
the veteran's claim - not even to the as likely as not 
equivocal standard.  Nevertheless, in the portion of the 
opinion commenting on the probabilities of a cause-and-effect 
relationship between the orchiectomy and herniorrhaphies, the 
VA physician stated that it is as likely as not the two are 
related (he actually said that it is as likely as not the two 
are "unrelated," which, in effect, says the very same 
thing).  The net result is that the veteran must be given the 
benefit of the doubt that they are related, even when the 
overall tone of the March 2005 opinion appears to ultimately 
conclude against the claim.  38 C.F.R. § 3.102; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).





Postoperative Residuals of Bilateral Inguinal 
Herniorrhaphies, Including Surgical Scars

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule) - which 
is based as far as practical on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes (DCs) identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Also, 
when making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  But the 
most current level of functional impairment due to the 
service-connected disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The most 
recent examination, however, is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

The postoperative residuals of the bilateral inguinal hernias 
are evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7338, 
which provides that a noncompensable rating is warranted when 
an inguinal hernia is small, reducible, or without true 
hernia protrusion; or when not operated upon but remediable.  
A 10 percent rating is warranted postoperatively when the 
hernia is recurrent but is readily reducible and well 
supported.  A 30 percent rating is warranted when, 
postoperatively, the hernia is recurrent but small or if 
unoperated it is irremediable and not well supported by a 
truss or is not readily reducible.  A 60 percent rating is 
warranted if, postoperatively, the hernia is recurrent and 
large and not well supported under ordinary conditions and is 
not readily reducible when considered inoperable.  A Note to 
Diagnostic Code 7338 provides that an additional 10 percent 
is to be added for bilateral involvement, provided the second 
hernia is compensable.  This means the more severely 
disabling hernia is to be evaluated, and 10 percent, only, 
added for the second hernia, if the latter is of compensable 
degree.  

The veteran's claim for an increased rating was received in 
December 2001.  The schedular rating criteria for the 
evaluation of scars were revised effective August 30, 2002.  

When, as here, there is a change in the governing laws or 
regulations during the pendency of the appeal, the most 
favorable version generally will apply unless specifically 
indicated otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
(citing Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
See, too, VAOGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 11-97 
(Mar. 25, 1997); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
So, for the period prior to the effective dates of the 
respective revisions, only the old rating criteria may be 
applied, but both the old and the new rating criteria, 
whichever is most beneficial, will be applied for the period 
beginning as of the respective effective dates.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that, where the symptomatology of a scar is separate and 
distinct, a separate rating may be assigned for the scar.  
"[C]onditions are to be rated separately unless they 
constitute the 'same disability' or the 'same manifestation' 
under 38 C.F.R. § 4.14 [but] the critical element is that 
none of the symptomatology for any one of these [] conditions 
is duplicative of or overlapping with the symptomatology of 
the other [] conditions."  Esteban, 6 Vet. App. at 261-62 
(where 10% ratings were assigned for facial muscle injury 
interfering with mastication, disfiguring scar, and tender 
and painful scar).  

Denial of a separate, compensable rating for scars is proper 
where there is no evidence that the veteran's condition met 
the criteria set forth in the diagnostic codes for evaluating 
scars.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Prior to August 30, 2002, 38 C.F.R. § 4.118, DC 7803 provided 
for a 10 percent rating for scars that were superficial, 
poorly nourished, with repeated ulcerations.  Diagnostic Code 
7804 provided for a 10 percent rating for scars that were 
superficial, tender, and painful on objective demonstration.  
DC 7805 provided that other scars (not falling within the 
criteria of DC 7800 thru 7804) were to be rated on the basis 
of limitation of function of the part affected.  

In Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), the Court 
noted that although the veteran had testified that a scar was 
painful when it came into contact with something, Diagnostic 
Code 7804 "requires objective demonstration of a tender and 
painful scar."  And since this was not shown on objective 
physical examination, a 10 percent rating was not warranted.  

Under the rating criteria effective August 30, 2002, a 10 
percent rating is the only and maximum rating for scars that 
are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 
(effective August 30, 2002).  Note 1 to DC 7803 provides that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note 2 to 
DC 7803 provides that a superficial scar is one not 
associated with underlying soft tissue damage.  

Under the rating criteria effective August 30, 2002, a 10 
percent rating is the only and maximum rating for scars that 
are superficial and painful on examination.  38 C.F.R. 
§ 4.118, DC 7804 (effective August 30, 2002).  Note 1 to DC 
7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.

Under the rating criteria effective August 30, 2002, 
38 C.F.R. § 4.118, DC 7805 provides that other scars (not 
covered in DC 7800 through 7804) are to be rated on the basis 
of limitation of function of the affected part.  



Initially, the Board observes that, at his 2003 travel Board 
hearing, the veteran testified that in the past he had a 10 
percent disability rating assigned for his service-connected 
postoperative residuals of bilateral inguinal 
herniorrhaphies, including surgical scars, which had been 
reduced to a noncompensable disability rating.  See page 21 
of the transcript.  However, a review of the entire claims 
file does not substantiate this allegation that he ever had a 
10 percent, or any compensable, disability rating for this 
disorder.

The VA outpatient treatment (VAOPT) records from 1998 to 2005 
are negative for treatment or evaluation of postoperative 
bilateral inguinal hernia repairs, but do show treatment for 
diabetes, with ocular complications, and hypertension.  

The veteran was afforded VA examinations in March, April, and 
May 2002, as well as in February and March 2005.  None of 
these examinations show there has been a recurrence of either 
of the inguinal hernias.  Rather, they show the complete 
opposite - no recurrence.  Moreover, the associated scars 
are well healed and asymptomatic.

The evidence does show the veteran complains of frequent 
urination.  But during his February 2005 VA examination, it 
was indicated this was most likely related to his nonservice-
connected diabetes.  His frequent urination therefore cannot 
be considered as part and parcel of his inguinal 
herniorrhaphies and, in turn, used as a basis for increasing 
the rating for this latter condition.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (VA must be able to 
distinguish, by competent medical evidence, the extent of 
symptoms that is attributable to service-related causes from 
that which is not).

The evidence also shows the veteran has complained of pain in 
his left scrotal area and in his left groin area since his 
left orchiectomy.  These symptoms, however, if indeed 
postoperative residuals of that surgery, must be rated 
coincident with that disability once the RO does this after 
receiving the case back from the Board; otherwise, this would 
violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.

As already alluded to, the veteran testified during his 
hearing that he wears a truss.  See pages 7 and 8 of the 
transcript.  But, as also already mentioned, he did not 
produce any actual documentation after his hearing to 
substantiate this allegation.  Indeed, as the clinical 
evidence undisputedly establishes there has been absolutely 
no recurrence of either hernia, it logically follows that a 
truss is not required.  Moreover, none of the VA examination 
reports mentions any history of the veteran ever having worn 
a truss, and he did not wear a truss when examined on any of 
those occasions.  

Accordingly, the Board must conclude that a compensable 
evaluation is not warranted for this service-connected 
disability because the preponderance of the evidence is 
unfavorable - so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3.


ORDER

Service connection for postoperative residuals of a left 
orchiectomy is granted.

A compensable rating for postoperative residuals of bilateral 
inguinal herniorrhaphies, including surgical scars, is 
denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


